DETAILED ACTION
This office action is in response to amendment filed on 10/15/2021.
Claims 1, 3, 9-16 are pending of which claims 1 and 15 are independent claims, and claims 2, and 4-8
The present application is being examined under AIA  first to invent provisions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because there two different paragraph that contradict what has been claimed, for example, paragraph [0007] discloses “preferably, the configuration information may be received through a UE-specific radio resource control (RRC) layer signal”, paragraph[0008]  discloses “preferably, the configuration information may be received through cell-common system information, and the cell-common system information may represent system information commonly applied to all cell-common system information have the same preference and there is distinction between them.
  


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims  1-8, and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20190320463 to Yamada (hereinafter “Yamada”)

Regarding claim 1: Sui discloses a  method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving through at least one of a UE-specific radio resource control (RRC) layer signal or cell-Sui, see paragraph [0120], enabling or disabling notification may be used to enable or disable “wake-up” signal, and  enabling is performed using an RRC configuration and re-configuration, configuration information related to enabling or disabling of a wake up signal (WUS) (Sui, see paragraph[0099], a “wake-up” signal is a signal that is used to indicate that there will be control information, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe); and determine whether to monitor the WUS and a channel corresponding to the WUS base on the configuration information related to enabling or disabling (Sui, see paragraph [0120], enabling or disabling notification may be used to enable or disable “wake-up” signal, and  enabling is performed using a) a flag in the Master information Block (MIB), b) an indication in SIB1 or any other SIB, c) a direct indication in DCI d) RRC configuration and re-configuration). 

However, Sui does not explicitly teach wherein in a state where both of the UE-specific RRC layer signal and the cell-common system information are received by the UE, and where the cell-common system information indicates enabling of the WUS: based on see paragraph Yamada, [0094] a base station periodically transmits a signal with which a cell ID can be identified, the system information, and the like periodically transmitted from the base station apparatus are also collectively referred to as a beacon signal, the terminal apparatus performs the cell search, acquires a cell ID of a cell with which the terminal apparatus wants to connect because the cell has suitable communication quality, a desirable service or function, or the like, and receives system information. Note: the primary reference prior art also teaches RRC layer signaling, and where the cell-common system information indicates enabling of the WUS: based on that the UE-specific RRC layer signal indicates disabling of the WUS, the UE determines to skip the WUS monitoring even though enabling of the WUS has been indicated by the cell-common system information Yamada, see paragraph[0096], the beacon signal serves as a  wake-up signal for the terminal apparatus, and see paragraph[0104], a starting symbol of PDSCH/PDCCH can be transmitted in advance with system information, RRC signaling, or a common downlink control channel. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamada into Sui’s system/method because it would allow achieving the coexistence with the other radio access systems.  Such (Yamada; [0009]).

Regarding claim 3: Sui discloses the method of claim 1, wherein the configuration information is received through cell-common system information, and wherein the cell-common system information represents system information commonly applied to all resource parts of a cell, and the resource part represents a unit of a region used for data transmission and reception of the UE among resources of the cell(Sui, see paragraph [0099], a “wake-up” signal is a signal that is used to indicate that there will be control information, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe).  

Regarding claim 15: Sui discloses  a  user equipment (UE) for receiving a downlink signal in a wireless communication system, the UE comprising: a radio frequency (RF) transceiver; and a processor operatively connected to the RF transceiver, wherein the Sui, see paragraph [0120], enabling or disabling notification may be used to enable or disable “wake-up” signal, and  enabling is performed using an RRC configuration and re-configuration), configuration information related to enabling or disabling of a wake up signal (WUS) (Sui, see paragraph[0099], a “wake-up” signal is a signal that is used to indicate that there will be control information to follow, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe), and  determine whether to monitor the WUS on the configuration information related to enabling or disabling of the WUS (Sui, see paragraph [0120], enabling or disabling notification may be used to enable od disable “wake-up” signal, and  enabling is performed using a) a flag in the Master information Block (MIB), b) an indication in SIB1 or any other SIB, c) a direct indication in DCI d) RRC configuration and re-configuration). 
 
Yamada, see paragraph Yamada, [0094] a base station periodically transmits a signal with which a cell ID can be identified, the system information, and the like periodically transmitted from the base station apparatus are also collectively referred to as a beacon signal, the terminal apparatus performs the cell search, acquires a cell ID of a cell with which the terminal apparatus wants to connect because the cell has suitable communication quality, a desirable service or function, or the like, and receives system information. Note: the primary reference prior art also teaches RRC layer signaling, and where the cell-common system information indicates enabling of the WUS: based on that the UE-specific RRC layer signal indicates disabling of the WUS, the processor determines to skip the WUS monitoring even though enabling of the WUS has been indicated by the cell-common system information (Yamada, see paragraph[0096], the beacon signal serves as a  wake-up signal for the terminal apparatus, and see paragraph[0104], a starting symbol of PDSCH/PDCCH can be transmitted in advance with system information, RRC signaling, or a common downlink control channel). It would have (Yamada; [0009]).

Regarding claim 16: Sui discloses the method of claim 1, wherein the UE-specific RRC layer signal is prioritized over the cell-common system information (Sui, see paragraph [0120], enabling or disabling notification may be used to enable or disable “wake-up” signal, and  enabling is performed using an RRC configuration and re-configuration).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200229095 to Shrestha (hereinafter “Shrestha”).
Regarding claim 9: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as disabled. However, Shrestha in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as disabled (Shrestha, see paragraph [0022],  an MME determining based on optimal coverage level of a UE for a WUS message to send (Note: this optimal coverage level determines  number of repetition of WUS message, and whether to enable or disable WUS for a UE ),  the number of repetitions for transmitting the WUS to UEs, enabling and disabling WUS services,  and an MME may estimate the coverage information of a UE based on the existing information regarding coverage levels, UE's mobility status, etc., and the core network may then send this information to the RAN node during the paging process to enable RAN nodes to decide the most optimal coverage level for the message and proceed to transmit the WUS accordingly, a RAN node may determine to send the WUS to UEs based on, for example, the coverage level information of not only the UEs to be paged but also the overall number of UEs listening to the WUS in the cell, and the importance of the UEs listening to the WUS to be able to decode the WUS even if they are not the intended recipient of the WUS).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shrestha into Sui’s system/method (Shrestha; [0019]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200178172 to Thangarasa (hereinafter “Thangarasa”).

Regarding claim 10: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is smaller than a specific threshold value based on the configuration information, the WUS is determined as disabled. However, Thangarasa in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is smaller than a specific threshold value based on the configuration information, the WUS is determined as disabled (Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode, and other than the above conditions, the WUS is disable for the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Regarding claim 11: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as enabled. However, Thangarasa in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as enabled (Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Regarding claim 12: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is smaller than a specific threshold value based on the configuration information, the WUS is determined as enabled. However, Thangarasa in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is smaller than a specific threshold value based on the configuration information, the WUS is determined as enabled (Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200178172 to Thangarasa (hereinafter “Thangarasa”) and the combination of Sui and Thangarasa is further combined with US. Pub. 20200229095 to Shrestha (hereinafter “Shrestha”).

Regarding claim 13: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 12, wherein the coverage level corresponds to a maximum repetition number of a channel corresponding to the WUS or a repetition number of a channel corresponding to the WUS lastly received by the UE. However, Shrestha in the same or similar field of endeavor teaches the method of claim 12, wherein the coverage Shrestha, see paragraph[0020], to be able to operate at such extended range, the RAN node must repeat the message several times for UEs to be able to receive the data at the expected Block Error Rate (BLER), i.e., a RAN node has the ability to be aware of the UE's coverage level, for example,  during RRC connected state, but not during the RRC_idle state and determines an appropriate number of repetitions for transmitting a WUS based on, for example, the coverage level of the UE, and transmit WUSs to the UE accordingly). In view of the above, having the method of Sui and then given the well-established teaching of Thangarasa, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Thangarasa as modified by Shrestha within the system of Sui because it would allow determining a proper number of wake up signaling (WUS) repetitions to be used to for a given user equipment (UE) based on a coverage enhancement (CE) level. Furthermore, both references deal with same field of endeavor, thus modification of Sui  by Thangarasa as modified by Shrestha  would have been to achieve wake-up signaling (WUS) that is efficient and effective as disclosed in Shrestha para 0019.

Regarding claim 14: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1 3, wherein the specific threshold value is indicated through a Shrestha, see paragraph [0020], during RRC connected state an appropriate threshold number of repetitions for transmitting a WUS based on, for example, the coverage level of the UE is determined, and based on the determination WUS is transmitted to the UE accordingly). In view of the above, having the method of Sui and then given the well-established teaching of Thangarasa, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Thangarasa as modified by Shrestha within the system of Sui because it would allow determining a proper number of wake up signaling (WUS) repetitions to be used to for a given user equipment (UE) based on a coverage enhancement (CE) level. Furthermore, both references deal with same field of endeavor, thus modification of Sui  by Thangarasa as modified by Shrestha  would have been to achieve wake-up signaling (WUS) that is efficient and effective as disclosed in Shrestha para 0019.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476